 

UNITED STATES DISTRICT COURT case No. oD Oi Io =

MIDDLE DISTRICT OF NORTH CAROLINA
Name of Plaintiff{s):

atiora) expe Fev Thy sf Ct*«SOT

sub MEDIATOR

 

 

  
  

Name of Defendant(s):
(For Placement on-the
ut [Perron dal CM/ECF Docket)
Mediator Nam —
Telephone No.: thle This is an Interim Report. A final report is to be filed

E-Mail Address: i> after resumption of the mediation

 

 

 

 

 

 

 

 

 

 

 

 

 

1. Convening of Mediation. The mediated settlement conference ordered in this case:

L_] was held on (date) |
TA was NOT held because Sift, f' oar ) vee} |

2. Attendance |
L.}] No Objection was made on the grounds that any required attendee was absent.
[| Objection was made by
3. Outcome
Complete settlement of the case
_} Conditional settlement or other disposition
i] Partial settlement of the case
_| Recess (i.e., mediation to be resumed at a later date)
Ct Impasse
| Additional information:
4. Settlement Filings
a) The decurnent(s) tp be filed to Dar he sett
Lans tat oe fry SUF, Ching beck o
b) The person responsible for filifig the document(s} is
c} The agreed deadline for filing the document(s) is .
Submission of Report. Please submit the completed and signed port by mail of Clerk of Court, 324

W. Market St., Greensboro, NC 27401, or, if Consent to Transfer Documents Electronically Form has
been submitted, submit the signed to medclerk@ncmd.uscourts.gov.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| have submitted this completed report with ten (10) days after conclusion of the conference.

  

 

 

 

Mediator Signature Date

Case 1:20-cv-00613-CCE-LPA Document 79 Filed 04/21/21 Page 1 of 1
